 

Case: 1:20-cv-07106 Document #: 1-2 Filed: 12/01/20 Page 1 of FRagelp B,

EEOC Form 161 (11/09) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Reginald J. Dean From: Chicago District Office
clo Gary D. Abrams, Esq.. 230 S. Dearborn.
Gary D. Abrams & Associates | Suite 1866
55 W Monroe St., Suite 1200 Chicago, IL 60604

Chicago, IL 60603

On behalf of person(s) aggrieved whose identity is
Cc CONFIDENTIAL (29 CFR §1601.7(a)

 

EEOC Charge No. EEOC Representative Telephone No.:

440-2019-05188 Janel Smith, Investigator (312) 872-9690

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

i

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge.

Lx} Ll

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with the
statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

|

 

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

 

[| Other (briefly state)
- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age Discrimination in
Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you. You may file a lawsuit against
the respondent(s) under federal law based on this charge in federal or state court. Your lawsuit must be filed WITHIN 90 DAYS of
your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the alleged EPA
underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years) before you file suit
may not be collectible. , ; “

On behalf of the Commission

Julianne Bowman/np 9/2/2020
Julianne Bowman, District Director (Date Mailed)

 

Enclosure(s)
cc:
CITY OF CHICAGO DEPARTMENT OF AVIATION
clo Eileen Geary,
Chief Assistant Corporation Counsel
City of Chicago Department of Law
30 N. LaSalle St., Suite 1040
Chicago, IL 60602
